 

AO 470 (8/85) Order of Tem Oetantion

United States Mistrict Court

 

 

EASTERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA
V. ORDER OF TEMPORARY DETENTION
PENDING HEARING PURSUANT TO
BAIL REFORM ACT

‘

Avr Kadi Khana Yv _
_Detendant Case Number: 20 KI) a4 3

w Upen mation of the , itis ORDERED that a

aA

detention hearing is set for * at

Date
before DutX WAGIST EAT t

 

 

Name of Judicial Officer

Central Islip, New York
~~ Location of Judicial Officer

Pending this hearing, the defendant shall be held in custody by (the United States marshal) (

) and produced for the hearing.

 

Other Custodial Official

efalao fan

Date Judicial Officer

x Defense rounsel te pi Seot S bax | aoe 10 be Consrbtraol
by the Duty Hagistiate Torre

 

*Hinotheid immediately upon defendant's first appearances, the hearing may be continued for up to three days upon motion of the Government, or up to five
days upon motion of the defendant. 18 U.S.C. §3142(f) (2).
Ahearing is required whanever the conditions set forth in 18 U.S.C. §31 42(f) are present. Subsection (1) sets farth the grounds thatma:

c . y be assarted only
bythe attomey for the Goverment; Subsection (2) states that a hearing is mandated upon the motion of the attomey for the Gavemmmentor upon the judicial
officer‘s own motion if there is a serious risk that the defendant (a) will flee or (b) will obstructor attempt to obstruct justice, or threaten, injure, or intimidate, or
attempt to threaten, injure, or intimidate a prospective witness or jurer.

4 US GPO, 2001-610-716/50044
